DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 10-11, filed July 26, 2022, with respect to drawing and specification objections and 112 rejections have been fully considered and are persuasive.  The drawing and specification objections and 112 rejections have been withdrawn. 
Applicant’s arguments, Pages 11-16, filed July 26, 2022, with respect to prior art rejections have been fully considered and are persuasive.  The prior art rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the closest prior art of record is Dudar (US 9682609; already of record) in view of Ukai (JP 2015174525; already of record).  Dudar in view of Ukai teaches of an air conditioning control device for a self-driving vehicle comprising:
a passenger determination unit that determines whether a passenger is in the self-driving vehicle;
a travel determination unit that determines a traveling state of the self-driving vehicle; and
a light blocking control unit that executes a light blocking air conditioning control for a vehicle cabin by operating a light blocking device to adjust solar radiation into the vehicle cabin from a window of the self-driving vehicle when the passenger determination unit and the travel determination unit determine that the self-driving vehicle is in an unmanned traveling condition…
However, Dudar in view of Ukai do not teach of the light blocking control unit execution of the light blocking air conditioning control has priority over an air conditioning unit until a scheduled travel time is shorter than or equal to a time period for making the temperature in the vehicle cabin within a proper temperature range.  Dudar in view of Ukai does teach of a scheduled travel time is shorter than or equal to a time period for making the temperature in the vehicle cabin within a proper temperature range, however, there is no teaching of the light blocking control unit having priority over the air conditioning unit until this scheduled time is equal or shorter than or equal to a time period for making the temperature in the vehicle cabin within a proper temperature range.  Therefore, the claim is allowable.
In regards to claims 2-9, the claims are dependent upon an allowable claim, and are therefore allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663